Martin, P. J.
(dissenting). The giving of a check may be regarded as payment in the popular sense. In the strict legal sense, however, in the absence of an agreement to accept the same as payment, a check is not a discharge of a debt. (Cromwell v. Lovett, 1 N. Y. Super. Ct. [1 Hall] 56; Hunter v. Wetsell, 84 N.Y. 549; 48 C. J. 617; Liberty National Bank v. Simpson, 187 Okla. 274; 102 P. [2d] 844; Cohen’s Department Stores, Inc., v. Siegel, 60 Ga. App. 79; 2 S. E. [2d] 762.)
The check in the case at bar had been certified. Had it been certified at plaintiff’s request the defendant’s obligation to pay the interest would have been discharged. (Neg. Inst. Law, § 324.) Here the defendant procured the certification before the check was forwarded to plaintiff’s attorney. The effect of that certification was that the bank guaranteed the genuineness of the signature of the drawer, that it had in its custody sufficient funds to meet the check, and the bank agreed that the money would not be withdrawn to the prejudice of the holder of the check. It was held in Cullinan v. Union Surety & Guaranty Co. (79 App. Div. 409) that the mere acceptance by the payee of a check certified by the procurement of the drawer is not a discharge of the drawer.
There is no evidence in the record before us of any agreement on the part of plaintiff to accept a check as payment of the defendant’s debt. The difficulty here has been created by defendant’s own act in having the check certified. There was no obligation on the part of plaintiff to furnish indemnity as an inducement for the issuance of another check, as plaintiff would be within his rights had he insisted upon payment of the interest in cash.
The judgment should be affirmed.
O’Malley, J., concurs.
Judgment reversed, with costs, and judgment directed in favor of the defendant, with costs. Settle order on notice, reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.